MEMORANDUM OPINION
                                        No. 04-10-00559-CV

                                      Kimberly G. RANZAU,
                                            Appellant

                                                 v.

                                          Joe G. RANZAU,
                                              Appellee

                        From the County Court at Law, Kendall County, Texas
                                   Trial Court No. 09-159-CCL
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 17, 2010

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                          PER CURIAM